Citation Nr: 1822482	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  12-24 622	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to recognition as the Veteran's surviving spouse for purposes of entitlement to Department of Veterans Affairs (VA) death benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

P.S. McLeod, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to February 1972 and from June 1974 to May 1977.  His death occurred in February 2000.  The appellant in this matter is a former spouse of the Veteran and seeks to establish her status as the surviving spouse of the Veteran for purposes of establishing entitlement to VA death benefits.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an administrative decision entered in March 2012 by the VA's Pension Management Center located at the Regional Office (RO) in St. Paul, Minnesota.  
The matter was thereafter certified to the Board by the RO in Nashville, Tennessee.

The Appellant testified on the record in a videoconference Hearing in July 2013.  A transcript of the hearing has been associated with the Veteran's claims file.

This matter was previously before the Board in August 2014 when it was remanded for further development.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  The March 2018 Board decision did not identify the Appellant's current representative.  The Appellant's current representative presented written argument in support of her appeal.  Due process requires that the Board vacate and reconsider the March 2018 decision.   

2.  The Veteran and the Appellant were married in 1988; they separated in 1990, the Appellant did not cohabitate with the Veteran from that time until his death in 2000; a divorce decree was not found.  The Appellant submitted an amended death certificate, revised in May 2011, listing her as the informant and surviving spouse.

3.  The Appellant did not remarry after the separation, the Veteran remarried twice, most recently in 1998 to W.S., to whom he was married to at the time of his death.  The Veteran's original death certificate dated February 2000 lists W.S. as his spouse.


CONCLUSIONS OF LAW

1.  The criteria for vacatur of the March 2018 Board decision which denied the Appellant's claim for recognition as the surviving spouse of the deceased Veteran for VA benefit purposes, are met.  38 U.S.C.A. § 7104 (a) (West 2014); 38 C.F.R. § 20.904 (2017). 

2.  The criteria for recognition of the Appellant as the Veteran's surviving spouse have not been met.  38 U.S.C. §§ 101, 103, 1102, 1304, 1541 (West 2015); 38 C.F.R. §§ 3.50, 3.53, 3.54, 3.205, 3.206 (2017).


ORDER TO VACATE

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C. § 7104(a); 38 C.F.R. § 20.904.

The Board's March 2018 decision incorrectly listed the Appellant's representative as the Veterans of Foreign Wars of the United States (VFW).  While VFW was appointed as the representative in May 2012, a subsequent appointment was made in July 2014, naming The American Legion representative for the Appellant.  In February 2018, The American Legion filed an Informal Hearing Presentation brief on behalf of the Appellant's claim.

Accordingly, the March 14, 2018 Board decision addressing the issue of entitlement to recognition as the Veteran's surviving spouse for purposes of entitlement to VA death benefits is vacated.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The claim for recognition as the Veteran's surviving spouse is a "contested claim" subject to special procedural regulations as set forth in 38 C.F.R. §§ 19.100-19.102.  The record demonstrates that contested claim procedures have been followed in this appeal, and that there is no evidence or allegation that such procedures have not been followed. 

VA death benefits may be paid to a surviving spouse who was married to the Veteran: (1) one year or more prior to the Veteran's death or (2) for any period of time, if a child was born of the marriage, or was born to them before the marriage.  38 U.S.C. §§ 1102, 1304, 1541; 38 C.F.R. § 3.54.  One claiming to be the spouse of a veteran has the burden to come forward with a preponderance of evidence of a valid marriage under the laws of the appropriate jurisdiction.  See Aguilar v. Derwinski, 2 Vet. App. 21, 23 (1991). 

In determining whether or not a person is or was the spouse of a veteran, their marriage shall be proven as valid for the purposes of all laws administered by the Secretary according to the law of the place where the parties resided at the time of the marriage or the law of the place where the parties resided when the right to benefits accrued.  38 U.S.C. § 103(c); 38 C.F.R. § 3.1(j).  "Surviving spouse" means a person of the opposite sex whose marriage to the veteran meets the requirements of § 3.1(j) and who was the spouse of the veteran at the time of the veteran's death.  38 C.F.R. § 3.50(b).  Additionally, the spouse must have lived with the veteran continuously from the date of marriage to the date of the veteran's death except where there was a separation which was due to the misconduct of, or procured by, the veteran without the fault of the spouse.  38 C.F.R. § 3.50(b)(1).  Finally, the spouse must not have remarried or (since the death of the veteran and after September 19, 1962) lived with another person of the opposite sex and held himself or herself out openly to the public to be the spouse of such other person.  38 C.F.R. § 3.50(b)(2).  (See also § 3.52, regarding the validity of marriages when there was cohabitation and an unknown impediment.) 

Essentially, the surviving spouse's fault or absence of fault for separation, for purposes of determining entitlement to surviving spouse benefits, is to be determined based on analysis of conduct at time of separation.  Gregory v. Brown, 5 Vet. App. 108 (1993).  Certain conduct subsequent to the time of separation may be relevant in an appropriate case with respect to the question of fault at the time of separation, but the mere acts of seeking divorce and failing to reconcile are not in and of themselves relevant to fault, and, standing alone, do not constitute evidence of fault at the time of separation.  Id. at 112.  Further, if a spouse has been physically and emotionally abused and separates from the abuser, the abused spouse's acts of initiating a divorce and refusing to reconcile would not be competent evidence to demonstrate fault on the part of the abused spouse at the time of the separation.  Id.

The Board finds that the Appellant is not entitled to recognition as the Veteran's surviving spouse.  The Veteran and the Appellant were married in 1988.  In 1990, the Appellant and the Veteran separated.  The Appellant claims that she left the Veteran due to an issue with drug use on his part.

In March 1998 the Veteran submitted a marriage certificate for his marriage to W.S.  In September 1998 the Veteran submitted a declaration of status of dependents form.  The form lists the Appellant and Veteran as having divorced in March 1992, a second marriage in January 1994 ending terminated by divorce in August 1998, and a marriage to W.S. in August 1998.  A marriage certificate for the August 1998 marriage between W.S. and the Veteran is included in the claims file in addition to a divorce decree for the Veteran's second marriage, dated August 1998.

The Veteran's original death certificate, dated February 2000, indicates that the Veteran was a patient in a VA Medical Center (VAMC) at the time of death.  The Veteran's surviving spouse, listed on the death certificate, was W.S.  The informant on the death certificate was listed as Official Records of the VAMC.

In December 2008 VA contacted W.S. to verify her marital status for the purposes of establishing entitlement to continued DIC benefits.  W.S. responded to a medical questionnaire that she had not remarried since the death of the Veteran.  In May 2011 the Appellant filed an application for DIC claiming to be the surviving spouse of the Veteran.  The Appellant noted that she did not live continuously with the Veteran from the date of marriage to the date of death and claimed that they were separated at the time of the Veteran's death "because of his drug abuse."  The Appellant submitted another death certificate for the Veteran which listed her as the surviving spouse and as the informant.

A February 2012 VA Report of General Information indicates that VA contacted D.L. of the Arizona Department of Vital Statistics Fraud Department to inquire as to the existence of two death certificates listing different surviving spouses.  D.L. responded that because the original death certificate did not have a specific informant, when the Appellant came in to amend the death certificate the decision would have been made based on available information which "in this case was likely only a marriage certificate or something along those lines."  D.L. further indicated that had there been an actual informant listed on the first death certificate it would have been required to "locate the informant and get their permission prior to making the amendment."  Finally D.L. stated that that he "may do some investigation into it to make sure that [Appellant] was not intentionally committing fraud when she requested the amendment."  

In March 2012 the Appellant submitted a statement that she never divorced the Veteran and had no knowledge that the Veteran ever divorced her.  She provided that she was notified, in 2001 by her son that the Veteran had died and remarried prior to his death.  The Appellant then reported she checked to see if there was a record of a divorce between the Veteran and herself and found no record.  A March 2012 administrative decision by VA found that W.S. was the surviving spouse.  In May 2012 the Appellant testified before a Decision Review Officer (DRO).  The Appellant testified that she maintained contact with the Veteran with some regularity for about a year, after which contact "dwindled" and eventually ceased completely about three and a half years after separation.  The Appellant further testified that she had made multiple inquiries in the counties she had knowledge of the Veteran having lived in and found no records of a divorce decree.  She also indicated that she had maintained an income tax filing status of married filing separately.  Finally the Appellant claimed that the reason she left the Veteran was due to danger for her and the children because the Veteran was getting into "real heavy drugs"

A certification of "no record" dated July 2012 from the Superior Court of California, County of San Bernardino indicated that the Court had no record of a divorce between the Appellant and the Veteran.  In August 2012 the Appellant submitted a statement providing that her tax returns were lost in a fire.  The Appellant's daughter submitted a statement providing that she "was not around [her] mother and [the Veteran] when they separated but [she did] know that [her] mother was hoping [the Veteran] would straighten his life up and come back to her."

In October 2013 the Appellant testified on the record before the undersigned VLJ.  The Appellant's testimony reiterated the testimony she provided before the DRO.  The Appellant further provided that she had received responses from records departments in California, Nevada, and Arizona all indicating that there was no record of a divorce between her and the Veteran.  She further provided that she has held herself out to be the Veteran's wife since their separation in 1990. 

In September 2014, pursuant to the Board's remand directives, VA attempted to verify whether a fraud investigation was performed by the Arizona Department of Health Services regarding the amended death certificate obtained by the Appellant.  The Birth and Death Registry Manager of the Arizona State Office of Vital Records responded to the request, indicating that the Office of Vital Records did not conduct an investigation.

In October 2014 W.S. submitted a statement in support of her status as the surviving spouse of the Veteran.  She indicated that she was unsuccessful in finding a divorce decree between the Appellant and the Veteran but cited to the documents of record submitted by the Veteran to the VA proving his marriage to W.S.  The statement from W.S. also argued that that Appellant had not produced any proof to demonstrate an ongoing marriage to the Veteran beyond her statements and the amended death certificate, which came 10 years after the Veteran's death. 

In June 2015 a VA administrative decision found that W.S. was the Veteran's surviving spouse for the purposes of DIC.

The Appellant is not entitled to recognition as the Veteran's surviving spouse.  The Veteran's death certificate issued contemporaneous to his death in 2000 shows that his surviving spouse was W.S., at the time of his death.  The Appellant amended the Veteran's death certificate in 2011 (more than 10 years after the Veteran's death) after learning from her son that the Veteran had died and had claimed to have divorced her.  The Board attaches little probative value to the amended death certificate because, according to a representative (D.L) of the Arizona Department of Vital Statistics Fraud Department, the amendment would have been achieved simply by producing the Veteran and Appellant's marriage certificate because there was no specific Informant listed on the Veteran's original death certificate.  D.L. instructed the VA that had a person been listed as the Informant, rather than the official records of the VAMC, then that person would have to be contacted for permission prior to any amendment.

Although there is no evidence of a divorce decree between the Appellant and the Veteran, the record shows that the Veteran remarried in 1994 and was divorced in August 1998 just days prior to his marriage to W.S. and that the Veteran considered his marriage to the Appellant to have been terminated by divorce in March 1992.  This evidence is demonstrated in the Veteran's VA filings regarding the status of dependents.  Furthermore, the record shows that the Appellant and the Veteran did not live together continuously from 1990, the year of their separation, to 2000, the year of the Veteran's death.  The Appellant has stated multiple times that she left the Veteran, that they did not reconcile, and that they did not have any subsequent contact, apart from a period of several months immediately following the separation.  Therefore, there is no evidence of continuous cohabitation.

In regard to continuous cohabitation, the provisions of 38 C.F.R. § 3.53 indicate that there must be continuous cohabitation from the date of marriage to the date of death of the veteran except where the evidence shows that any separation was due to the misconduct of, or procured by, the veteran without the fault of the surviving spouse.  Temporary separations which ordinarily occur will not break the continuity of the cohabitation.  The statement of the surviving spouse as to the reason for the separation will be accepted in the absence of contradictory information.  If the evidence establishes that the separation was by mutual consent and that the parties lived apart for purposes of convenience, health, businesses, or any other reason which did not show intent on the part of the surviving spouse to desert the veteran, the continuity of the cohabitation will not be considered as having been broken.

The evidence of record regarding the separation in 1990 indicates that the Appellant left the Veteran and she has since claimed that she left for fear of harm to her and her children, due to the Veteran's reported drug use.  The Veteran's contemporaneous statements of record include multiple expressions of depression at being left by his wife but do not explicitly provide a reason for why she left.  October 1990 VA psychological treatment records indicate that while the Veteran admitted a history of drug use (speed twice a week), that he had last used three months prior, a month before the Appellant left him.  In sum, there is no conclusive evidence of record, at the time of separation that demonstrates that the Appellant left the Veteran for any reason that can be attributed to fault of the Veteran.  However, even accepting as true that the Appellant left for the reasons asserted the Board finds that she is not entitled to status as the surviving spouse.

The Board finds that the actions of the Appellant subsequent to the 1990 separation indicate an intent that the marriage had ended.  Namely the Board cites the lack of evidence that the Appellant attempted to contact or hold herself out to be married to the Veteran in the years following separation prior to his death.  While the Appellant claimed that she had continued to file her taxes as married and separate there was no evidence provided to corroborate this claim.  Furthermore, the Appellant admitted she did not have any contact with the Veteran apart from the several months in the wake of their separation, and was not aware of his death until 2001 or 2002, when she was informed by her son.  In that time the Veteran had been remarried twice and had claimed on VA dependent and benefits paperwork that he was divorced from the Appellant in March 1992.  The Appellant's claim asserting her status as surviving spouse did not then arise until 2011, 11 years after the Veteran's death, and was based on the Appellant's amendment of the Veteran's death certificate to include herself as the surviving spouse.  This fact is not corroborated by any information other than what the Appellant provided as the informant and was not cross referenced with the information used to establish M.S. as the surviving spouse on the death certificate issued at the time of the Veteran's passing.

Finally the Board finds that even if the Veteran did not formally divorce the Appellant, creating a validity issue to his marriage to M.S. via legal impediment, the criteria of 38 C.F.R. § 3.52 have been met and the Board finds that the marriage between M.S. and the Veteran is valid for purposes of confirming M.S. as the surviving spouse.  Therefore, in light of the foregoing, the Board finds that the evidence does not support recognition of the Appellant as the surviving spouse of the Veteran.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

The March 2018 Board decision which denied the Appellant's claim for recognition as the surviving spouse of the deceased Veteran for VA benefit purposes is vacated.

Entitlement to recognition as the surviving spouse of the deceased Veteran for VA benefit purposes is denied.


	                        ____________________________________________
	M.E. LARKIN
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


